DETAILED ACTION
Claims status
In response to the application filed on 04/01/2019, claims 13-25 were cancelled, and thus claims 1-12, and 26-33 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2019 has been placed in the application file, and the information referred therein has been considered as to the merits.

Drawings
Drawing figures submitted on 04/01/2019 have been reviewed and accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 7-12, and 26-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Issue:
Claim 7 recites “a method for determining time of taking effect of Radio Resource Control (RRC) signaling, comprising:…receiving, by the terminal, third RRC signaling, and controlling the third RRC signaling to take effect based on the time of taking effect.” Emphasis added.
Analysis:
The claim lacks a proper description of receiving “a first or second RRC signaling”, and further lacks the steps of the function to perform the method of receiving RRC signals. It is also unclear whether “the third RRC signaling” is intended to refer back to the RRC signaling recited in the preamble. After applying the broadest reasonable interpretation to the claim, the metes and bounds of the claimed invention are not clear, thus the claim is indefinite and should be rejected. It is recommended that the claim language be amended such that the exact meaning of the above 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 27-28 are rejected under 35 U.S.C. 101 because the claimed invention fails to be limited to embodiments which fall within a statutory category. Claim 27 recites “a computer storage medium, on which a computer program is stored” in line 1.
In view of the above, by disclosing "a computer storage medium, on which a computer program is stored", the medium comprises multiple processes that is a code/signal/program intended to be covered within the meaning. Thus, a transitory, propagating signal like the claim above is not within one of the four statutory categories. The claim fails to mention that "a non-transitory computer-readable medium" is stored with, or encoded with, or embedded with "computer executable instructions" and without these components the functionality of the claimed invention cannot be carried out.
The broadest reasonable interpretation of a claim drawn to a storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (See MPEP 2111.01).  A signal does not fall within one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (See In re Nuijten, 500 F.3d 1346, 1356-57) (Fed. Cir. 2007). 
The Examiner suggests that claims drawn to such computer readable media that cover both transitory and non-transitory embodiments may be amended to narrow the claims to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by, for instance, adding the limitation "non-transitory" to the claims. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claims are impermissibly broadened beyond the supporting disclosure. See, e.g., Gentqv Galleiy, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
Claim 28 is also rejected because of the same limitation “a computer storage medium, on which a computer program is stored”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-10, 12, 26-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (US 2021/0195633 A1, as PCT filed on Sep. 29, 2017) in view of Ryoo et al. (US 2020/0037345 A1).
Regarding claim 1; Ohara discloses a method for determining time of taking effect of Radio Resource Control (RRC) signaling (See Fig. 2: dedicated to the user apparatus 200, between SS blocks and RACH resources and/or preamble indexes may be indicated by RRC signaling. ¶. [0074]), comprising: 
sending, by a base station, a broadcast information to a terminal (See Fig. 2: at step S1, When initial access is started, in step S1, the base station apparatus 100 transmits an NR-PSS, an NR-SSS, and an NR-PBCH (i.e., SS block) to the user apparatus 200. ¶. [0030] and see also figure 7 and ¶. [0080] for transmitting to the user apparatus 200 NR-PSS, NR-SSS, NR-PBCH, DL/UL control signals, etc.), wherein the broadcast information comprises time of taking effect of RRC signaling (See Fig. 2: the information the data bits for the time and frequency domains used for RRC signaling; ¶. [0050]).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].
Even though, Ohara teaches the method wherein the information the data bits for the time and frequency domains used for RRC signaling between the UE and the BS, Ohara doesn’t explicitly describe the information comprising time of taking effect of RRC signaling.
However, Ryoo from the same field of endeavor discloses the information comprising time of taking effect of RRC signaling (Ryoo: See Fig. 8, the eNB to provide to the UE according to each TTI, i.e., time taking effect, through RRC signaling; ¶. [0189]).
The rationale of combining the Ohara and Ryoo is the Ryoo’s Transmission Time Interval (TTI) information using through the RRC signaling could be apparently implemented into Ohara’s broadcast information for resource allocations. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the information comprising time of taking effect of RRC signaling as taught by Ryoo to have incorporated in the system of Ohara, so that it would not only provide that the resources can be properly separated on the basis of a transmission time interval (TTI) and subcarrier spacing but also support to transmit the priority information of the logical channels through the uplink resources.


Ohara in view of Ryoo discloses the method wherein, sending, by the base station, the broadcast message to the terminal, comprises: sending, by the base station, Physical Broadcast Channel (PBCH) information to the terminal (Ohara: See Fig. 2: the base station apparatus 100 transmits a synchronization signal and system information to the user apparatus 200. The synchronization signal is, for example, an NR-PSS and an NR-SSS. The system information is transmitted via, for example, a NR-PBCH. ¶. [0026]), wherein the PBCH information comprises the time of taking effect of the RRC signaling (Ryoo: See Fig. 8, the eNB to provide to the UE according to each TTI, i.e., time taking effect, through RRC signaling; ¶. [0189]).

Regarding claim 3; Ohara in view of Ryoo discloses the method, wherein, sending, by the base station, the broadcast message to the terminal, comprises: sending, by the base station, Residual Minimization System Information (RMSI) to the terminal (See Fig. 2: The RMSI is system information that is received via NR-PDSCH (Physical downlink shared channel) that is scheduled according to NR-PDCCH (Physical downlink control channel). The RMSI includes, for example, information necessary for the initial access, such as a RACH setting. ¶. [0026]), wherein the RMSI comprises the time of taking effect of the RRC signaling (Ryoo: See Fig. 8, the eNB to provide to the UE according to each TTI, i.e., time taking effect, through RRC signaling; ¶. [0189]).

Regarding claim 4; Ohara in view of Ryoo discloses the method, wherein, sending, by the base station, the broadcast message to the terminal, comprises: sending, by the base station, Other System Information (OSI) to the terminal (See Fig. 2: When the random access procedure between the base station apparatus 100 and the user apparatus 200 is successful in step S3, the initial access is completed and a normal communication is started (S4). ¶. [0034]), wherein the OSI comprises the Ryoo: See Fig. 8, the eNB to provide to the UE according to each TTI, i.e., time taking effect, through RRC signaling; ¶. [0189]).

Regarding claim 6; Ohara in view of Ryoo discloses the method, wherein, sending, by the base station, the control{YB:00791202.DOCX }International Application Serial No. PCT/CN2017/110276Page 6 of 11Preliminary AmendmentDated: April 1, 2019 information to the terminal, comprises: sending, by the base station, control signaling to the terminal (See Fig. 4: transmitting additional information to the user apparatus 200 via dedicated signaling, for example, via DCI (Downlink Control Information) of PDCCH order or via RRC (Radio Resource Control) signaling. ¶. [0041]), wherein the control signaling comprises the time of taking effect of the RRC signaling (Ryoo: See Fig. 8, the eNB to provide to the UE according to each TTI, i.e., time taking effect, through RRC signaling; ¶. [0189]).

Regarding claim 7; Ohara discloses a method for determining time of taking effect of Radio Resource Control (RRC) signaling (See Fig. 2: dedicated to the user apparatus 200, between SS blocks and RACH resources and/or preamble indexes may be indicated by RRC signaling. ¶. [0074]), comprising: 
receiving, by a terminal, a broadcast message from a base station (See Fig. 2: at step S1, When initial access is started, in step S1, the base station apparatus 100 transmits an NR-PSS, an NR-SSS, and an NR-PBCH (i.e., SS block) to the user apparatus 200. ¶. [0030] and see also figure 7 and ¶. [0080] for transmitting to the user apparatus 200 NR-PSS, NR-SSS, NR-PBCH, DL/UL control signals, etc.), wherein the broadcast information comprises time of taking effect of RRC signaling comprised in the broadcast message (See Fig. 2: the information the data bits for the time and frequency domains used for RRC signaling; ¶. [0050]); and 
receiving, by the terminal, third RRC signaling, and controlling the third RRC signaling to take effect based on the time of taking effect (See Fig. 2: dedicated to the user apparatus 200, between SS blocks and RACH resources and/or preamble indexes may be indicated by RRC signaling. ¶. [0074]).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].
Even though, Ohara teaches the method wherein the information the data bits for the time and frequency domains used for RRC signaling between the UE and the BS, Ohara doesn’t explicitly teach the third RRC signaling and controlling the third RRC signaling to take effect of RRC signaling.
However, Ryoo from the same field of endeavor discloses the method wherein the third RRC signaling and controlling the third RRC signaling to take effect of RRC signaling. (Ryoo: See Fig. 8, the eNB to provide to the UE according to each TTI, i.e., time taking effect, through RRC signaling; ¶. [0189]).
The rationale of combining the Ohara and Ryoo is the Ryoo’s Transmission Time Interval (TTI) information using through the RRC signaling could be apparently implemented into Ohara’s broadcast information for resource allocations. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the information comprising time of taking effect of RRC signaling as taught by Ryoo to have incorporated in the system of Ohara, so that it would not only provide that the resources can be properly separated on the basis of a transmission time interval (TTI) and subcarrier spacing but also support to transmit the priority information of the logical channels through the uplink resources.



Ohara in view of Ryoo discloses the method wherein, receiving, by the terminal, the broadcast message, the configuration information, or the control information from the base station to obtain the time of taking effect of the RRC signaling comprised in the broadcast message, the configuration information, or the control information, comprises: 
receiving, by the terminal, Physical Broadcast Channel (PBCH) information from the base station (Ohara: See Fig. 2: the base station apparatus 100 transmits a synchronization signal and system information to the user apparatus 200. The synchronization signal is, for example, an NR-PSS and an NR-SSS. The system information is transmitted via, for example, a NR-PBCH. ¶. [0026] to obtain the time of taking effect of the RRC signaling comprised in the PBCH information (Ryoo: See Fig. 8, the eNB to provide to the UE according to each TTI, i.e., time taking effect, through RRC signaling; ¶. [0189]).

Regarding claim 9; Ohara discloses the method of claim 7, wherein, receiving, by the terminal, the broadcast message, the configuration information, or the control information from the base station to obtain the time of taking effect of the RRC signaling comprised in the broadcast message, the configuration information, or the control information, comprises: receiving, by the terminal, Residual Minimization System Information (RMSI) from the base station (See Fig. 2: The RMSI is system information that is received via NR-PDSCH (Physical downlink shared channel) that is scheduled according to NR-PDCCH (Physical downlink control channel). The RMSI includes, for example, information necessary for the initial access, such as a RACH setting. ¶. [0026]) to obtain the time of taking effect of the RRC signaling comprised in the RMSI (Ryoo: See Fig. 8, the eNB to provide to the UE according to each TTI, i.e., time taking effect, through RRC signaling; ¶. [0189]).

Ohara in view of Ryoo discloses the method, wherein, receiving, by the terminal, the broadcast message, the configuration information, or the control information from the base station to obtain the time of taking effect of the RRC signaling comprised in the broadcast message, the configuration information, or the control information, comprises:  {YB:00791202.DOCX }International Application Serial No. PCT/CN2017/110276Page 7 of 11 Preliminary Amendment 
Dated: April 1, 2019 receiving, by the terminal, Other System Information (OSI) from the base station (See Fig. 2: When the random access procedure between the base station apparatus 100 and the user apparatus 200 is successful in step S3, the initial access is completed and a normal communication is started (S4). ¶. [0034]) to obtain the time of taking effect of the RRC signaling comprised in the OSI (Ryoo: See Fig. 8, the eNB to provide to the UE according to each TTI, i.e., time taking effect, through RRC signaling; ¶. [0189]).

Regarding claim 12; Ohara in view of Ryoo discloses the method, wherein, receiving, by the terminal, the broadcast message, the configuration information, or the control information from the base station to obtain the time of taking effect of the RRC signaling comprised in the broadcast message, the configuration information, or the control information, comprises: 
receiving, by the terminal, control signaling from the base station (See Fig. 4: transmitting additional information to the user apparatus 200 via dedicated signaling, for example, via DCI (Downlink Control Information) of PDCCH order or via RRC (Radio Resource Control) signaling. ¶. [0041]) to obtain the time of taking effect of the RRC signaling comprised in the control signaling (Ryoo: See Fig. 8, the eNB to provide to the UE according to each TTI, i.e., time taking effect, through RRC signaling; ¶. [0189]).


the processor is used for obtaining time of taking effect of RRC signaling comprised in the broadcast message received by the communication component (See Fig. 2: at step S1, When initial access is started, in step S1, the base station apparatus 100 transmits an NR-PSS, an NR-SSS, and an NR-PBCH (i.e., SS block) to the user apparatus 200. ¶. [0030] and see also figure 7 and ¶. [0080] for transmitting to the user apparatus 200 NR-PSS, NR-SSS, NR-PBCH, DL/UL control signals, etc.); and 
controlling the third RRC signaling received by the communication component to take effect based on the time of taking effect obtained (See Fig. 2: the information the data bits for the time and frequency domains used for RRC signaling; ¶. [0050]); and
 a method for determining time of taking effect of Radio Resource Control (RRC) signaling (See Fig. 2: dedicated to the user apparatus 200, between SS blocks and RACH resources and/or preamble indexes may be indicated by RRC signaling. ¶. [0074]), comprising: 
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].
Even though, Ohara teaches the method wherein the information the data bits for the time and frequency domains used for RRC signaling between the UE and the BS, Ohara doesn’t explicitly teach the third RRC signaling and controlling the third RRC signaling to take effect of RRC signaling.
However, Ryoo from the same field of endeavor discloses the method wherein the third RRC signaling and controlling the third RRC signaling to take effect of RRC signaling. (Ryoo: See Fig. 8, the eNB to provide to the UE according to each TTI, i.e., time taking effect, through RRC signaling; ¶. [0189]).
The rationale of combining the Ohara and Ryoo is the Ryoo’s Transmission Time Interval (TTI) information using through the RRC signaling could be apparently implemented into Ohara’s broadcast information for resource allocations. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the information comprising time of taking effect of RRC signaling as taught by Ryoo to have incorporated in the system of Ohara, so that it would not only provide that the resources can be properly separated on the basis of a transmission time interval (TTI) and subcarrier spacing but also support to transmit the priority information of the logical channels through the uplink resources.

Regarding claim 27; Ohara discloses a computer storage medium, on which a computer program is stored, wherein the computer program, when executed by a processor, implements acts of the method for determining time of taking effect of RRC signaling (See Fig. 2: dedicated to the user apparatus 200, between SS blocks and RACH resources and/or preamble indexes may be indicated by RRC signaling. ¶. [0074]), comprising: 
sending, by a base station, a broadcast information to a terminal (See Fig. 2: at step S1, When initial access is started, in step S1, the base station apparatus 100 transmits an NR-PSS, an NR-SSS, and an NR-PBCH (i.e., SS block) to the user apparatus 200. ¶. [0030] and see also figure 7 and ¶. [0080] for transmitting to the user apparatus 200 NR-PSS, NR-SSS, NR-PBCH, DL/UL control signals, etc.), wherein the broadcast information comprises time of taking effect of RRC signaling (See Fig. 2: the information the data bits for the time and frequency domains used for RRC signaling; ¶. [0050]).
Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].
Even though, Ohara teaches the method wherein the information the data bits for the time and frequency domains used for RRC signaling between the UE and the BS, Ohara doesn’t explicitly describe the information comprising time of taking effect of RRC signaling.
However, Ryoo from the same field of endeavor discloses the information comprising time of taking effect of RRC signaling (Ryoo: See Fig. 8, the eNB to provide to the UE according to each TTI, i.e., time taking effect, through RRC signaling; ¶. [0189]).
The rationale of combining the Ohara and Ryoo is the Ryoo’s Transmission Time Interval (TTI) information using through the RRC signaling could be apparently implemented into Ohara’s broadcast information for resource allocations. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the information comprising time of taking effect of RRC signaling as taught by Ryoo to have incorporated in the system of Ohara, so that it would not only provide that the resources can be properly separated on the basis of a transmission time interval (TTI) and subcarrier spacing but also support to transmit the priority information of the logical channels through the uplink resources.

Regarding claim 28; Ohara discloses a computer storage medium, on which a computer program is stored, wherein the {YB:00791202.DOCX }International Application Serial No. PCT/CN2017/110276Page 9 of 11 Preliminary Amendment Dated: April 1, 2019 computer program, when executed by a processor, implements acts of the method for determining time of taking effect of RRC signaling (See Fig. 2: dedicated to the user apparatus 200, between SS blocks and RACH resources and/or preamble indexes may be indicated by RRC signaling. ¶. [0074]), comprising: 
See Fig. 2: at step S1, When initial access is started, in step S1, the base station apparatus 100 transmits an NR-PSS, an NR-SSS, and an NR-PBCH (i.e., SS block) to the user apparatus 200. ¶. [0030] and see also figure 7 and ¶. [0080] for transmitting to the user apparatus 200 NR-PSS, NR-SSS, NR-PBCH, DL/UL control signals, etc.), wherein the broadcast information comprises time of taking effect of RRC signaling comprised in the broadcast message (See Fig. 2: the information the data bits for the time and frequency domains used for RRC signaling; ¶. [0050]); and 
receiving, by the terminal, third RRC signaling, and controlling the third RRC signaling to take effect based on the time of taking effect (See Fig. 2: dedicated to the user apparatus 200, between SS blocks and RACH resources and/or preamble indexes may be indicated by RRC signaling. ¶. [0074]).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].
Even though, Ohara teaches the method wherein the information the data bits for the time and frequency domains used for RRC signaling between the UE and the BS, Ohara doesn’t explicitly teach the third RRC signaling and controlling the third RRC signaling to take effect of RRC signaling.
However, Ryoo from the same field of endeavor discloses the method wherein the third RRC signaling and controlling the third RRC signaling to take effect of RRC signaling. (Ryoo: See Fig. 8, the eNB to provide to the UE according to each TTI, i.e., time taking effect, through RRC signaling; ¶. [0189]).
The rationale of combining the Ohara and Ryoo is the Ryoo’s Transmission Time Interval (TTI) information using through the RRC signaling could be apparently implemented into Ohara’s broadcast information for resource allocations. 
Ryoo to have incorporated in the system of Ohara, so that it would not only provide that the resources can be properly separated on the basis of a transmission time interval (TTI) and subcarrier spacing but also support to transmit the priority information of the logical channels through the uplink resources.

Regarding claim 29; Ohara in view of Ryoo discloses the terminal wherein the communication component is used for receiving PBCH information from the base station Ohara: See Fig. 2: the base station apparatus 100 transmits the system information that is transmitted via, for example, a NR-PBCH. ¶. [0026]); and
the processor is used for obtaining the time of taking effect of the RRC signaling (Ryoo: See Fig. 8, the eNB to provide to the UE according to each TTI, i.e., time taking effect, through RRC signaling; ¶. [0189]). comprised in the PZBZCH information, (Ohara: See Fig. 2: the base station apparatus 100 transmits a synchronization signal and system information to the user apparatus 200. The synchronization signal is, for example, an NR-PSS and an NR-SSS. The system information is transmitted via, for example, a NR-PBCH. ¶. [0026]).

Regarding claim 30; Ohara in view of Ryoo discloses the terminal, wherein, the communication component is used for receiving Residual Minimization System Information (RMSI) from the base station (See Fig. 2: The RMSI is system information that is received via NR-PDSCH (Physical downlink shared channel) that is scheduled according to NR-PDCCH (Physical downlink control channel). The RMSI includes, for example, information necessary for the initial access, such as a RACH setting. ¶. [0026]); and the processor is used for obtaining the time of taking effect Ryoo: See Fig. 8, the eNB to provide to the UE according to each TTI, i.e., time taking effect, through RRC signaling; ¶. [0189]).

Regarding claim 31; Ohara in view of Ryoo discloses the terminal, wherein, the communication component is used for receiving Other System Information (OSI) from the base station (See Fig. 2: When the random access procedure between the base station apparatus 100 and the user apparatus 200 is successful in step S3, the initial access is completed and a normal communication is started (S4). ¶. [0034]); and the processor is used for obtaining the time of taking effect of the RRC signaling comprised in the OSI received by the communication component (Ryoo: See Fig. 8, the eNB to provide to the UE according to each TTI, i.e., time taking effect, through RRC signaling; ¶. [0189]).

Regarding claim 33; Ohara in view of Ryoo discloses the terminal, wherein, the communication component is used for receiving control signaling from the base station (See Fig. 4: transmitting additional information to the user apparatus 200 via dedicated signaling, for example, via DCI (Downlink Control Information) of PDCCH order or via RRC (Radio Resource Control) signaling. ¶. [0041]); and the processor is used for obtaining the time of taking effect of the RRC signaling comprised in the control signaling received by the communication component (Ryoo: See Fig. 8, the eNB to provide to the UE according to each TTI, i.e., time taking effect, through RRC signaling; ¶. [0189]).

Claims 5, 11 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (US 2021/0195633 A1, as PCT filed on Sep. 29, 2017) in view of Ryoo et al. (US 2020/0037345 A1) and further in view of Dai et al (US 2013/0010741 A1).
Regarding claim 5; Ohara discloses the method, wherein sending, by the base station, the configuration information to the terminal, comprises: sending, by the base station, first RRC signaling to the terminal (Ohara: See Fig. 2: dedicated to the user apparatus 200, between SS blocks and RACH resources and/or preamble indexes may be indicated by RRC signaling. ¶. [0074]), wherein the first RRC signaling comprises the time of taking effect of second RRC signaling; the second RRC signaling is RRC signaling sent after the first RRC signaling (Ryoo: See Fig. 8, the eNB to provide to the UE according to each TTI, i.e., time taking effect, through RRC signaling; ¶. [0189]).
Neither Ohara nor Ryoo teaches the second RRC signaling is RRC signaling sent after the first RRC signaling
However, Dai discloses the second RRC signaling is RRC signaling sent after the first RRC signaling (Dai: See Fig. 2: the number N of the RRC signalings of each user equipment is equal to the number of the component carriers which can be cross-carrier scheduled for the user equipment, and the N RRC signalings are ranked in an order of sizes of carrier indicators (CI) or frequencies of the component carriers which can be cross-carrier scheduled for the user equipment. ¶. [0043]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the second RRC signaling is RRC signaling sent after the first RRC signaling as taught by Dai to have incorporated in the system of Ohara, so that it would provide multiple classifying strategy of each subframes including MBSFN and PDSCH. ¶. [0050].

Ohara: See Fig. 2: dedicated to the user apparatus 200, between SS blocks and RACH resources and/or preamble indexes may be indicated by RRC signaling. ¶. [0074]) to obtain the time of taking effect of the RRC signaling comprised in the broadcast message (Ryoo: See Fig. 8, the eNB to provide to the UE according to each TTI, i.e., time taking effect, through RRC signaling; ¶. [0189]). comprises:
Neither Ohara nor Ryoo teaches the fourth RRC signaling is RRC signaling sent after the third RRC signaling
However, Dai discloses the fourth RRC signaling is RRC signaling sent after the third RRC signaling (Dai: See Fig. 2: the number N of the RRC signalings of each user equipment is equal to the number of the component carriers which can be cross-carrier scheduled for the user equipment, and the N RRC signalings are ranked in an order of sizes of carrier indicators (CI) or frequencies of the component carriers which can be cross-carrier scheduled for the user equipment. ¶. [0043]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the second RRC signaling is RRC signaling sent after the first RRC signaling as taught by Dai to have incorporated in the system of Ohara, so that it would provide multiple classifying strategy of each subframes including MBSFN and PDSCH. ¶. [0050].

Regarding claim 32; Ohara discloses the terminal, wherein, the communication component is used for receiving fourth RRC signaling from the base station (Ohara: See Fig. 2: dedicated to the user apparatus 200, between SS blocks and RACH resources and/or preamble indexes may be indicated by RRC signaling. ¶. [0074]); and the processor is used for obtaining the time of taking effect of the RRC signaling comprised in the fourth RRC signaling received by the Ryoo: See Fig. 8, the eNB to provide to the UE according to each TTI, i.e., time taking effect, through RRC signaling; ¶. [0189]). 
Neither Ohara nor Ryoo teaches the fourth RRC signaling is RRC signaling sent after the third RRC signaling
However, Dai discloses the fourth RRC signaling is RRC signaling sent after the third RRC signaling (Dai: See Fig. 2: the number N of the RRC signalings of each user equipment is equal to the number of the component carriers which can be cross-carrier scheduled for the user equipment, and the N RRC signalings are ranked in an order of sizes of carrier indicators (CI) or frequencies of the component carriers which can be cross-carrier scheduled for the user equipment. ¶. [0043]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the second RRC signaling is RRC signaling sent after the first RRC signaling as taught by Dai to have incorporated in the system of Ohara, so that it would provide multiple classifying strategy of each subframes including MBSFN and PDSCH. ¶. [0050].


Conclusion and Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416